              Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 1 of 21




 1                                                          The Honorable Brian A. Tsuchida
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         NO. 21-MJ-67 BAT
11
                              Plaintiff,
                                                        UNITED STATES’ MEMORANDUM IN
12
                                                        SUPPORT OF PRETRIAL DETENTION
13
                         v.
14
      ETHAN NORDEAN
15
      Also known as “Rufio Panman”,
16
                              Defendant.
17
18
19          The United States of America, by and through its attorney, the United States
20 Attorney for the Western District of Washington, respectfully submits this
21 memorandum in support of its oral motion that Defendant be detained pending trial
22 pursuant to: 18 U.S.C. §§ 3142(e)(3)(C) (rebuttable presumption in favor of
23 detention for certain offenses, including 18 U.S.C. § 1361); 3142(f)(1)(A) (crime of
24 violence); and 3142(f)(2)(A) (serious risk of flight). The United States requests that
25 the following points and authorities, as well as any other facts, arguments and
26 authorities presented at the detention hearing, be considered in the Court’s
27 determination regarding pre-trial detention. As noted below, there are no conditions,
28
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 1                                                  5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 2 of 21




 1 or combination of conditions, which would ensure Defendant’s presence at trial or
 2 the safety of the community if he is released.
 3
                     RELEVANT FACTS AND PROCEDURAL HISTORY
 4
            On January 6, 2021, a mob of rioters descended on the United States Capitol
 5
     building in Washington, D.C., as part of a concerted effort to prevent a Joint Session
 6
     of Congress from certifying the Electoral College results and declaring Joseph R.
 7
     Biden, Jr., to be the 46th President of the United States of America. Whereas some
 8
     of these rioters traveled to Washington, D.C., individually, a number of extremist
 9
     and militia groups coordinated together to gather in Washington, expressing in
10
     advance their intent to interfere with the Electoral College certification.
11
            One such extremist group was the Proud Boys. Proud Boys is a nationalist
12
     organization with multiple U.S. chapters and potential activity in other Western
13
     countries. The group describes itself as a “pro-Western fraternal organization for men
14
     who refuse to apologize for creating the modern world; aka Western Chauvinists.”
15
     Proud Boys members routinely attend rallies, protests, and other First Amendment-
16
     protected events, where certain of its members sometimes engage in acts of violence
17
     against individuals whom they perceive as threats to their values. The group has an
18
     initiation process for new members, which includes the taking of an “oath.” Proud
19
     Boys members often wear the colors yellow and black, as well as other apparel
20
     adorned with Proud Boys-related logos and emblems.
21
            Defendant, a 30-year old resident of the State of Washington, is a Proud Boys
22
     member who occupies leadership positions in the Seattle Chapter—having self-
23
     identified as both the Sergeant of Arms and the President of that Chapter at various
24
     times. Defendant has been present at a number of Proud Boys protests—including,
25
     notably, in Portland, Oregon, where he was made “internet famous” for knocking out
26
     a counter-protester during a street brawl.
27
28
      MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                            UNITED STATES ATTORNEY
                                                                              700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 2                                                     5220
                                                                             SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
              Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 3 of 21




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19          Beginning shortly after that brawl, Defendant’s stock rose within the Proud
20 Boys and he took on a more prominent role in nationwide Proud Boys events—
21 including the “Million MAGA March,” which occurred on November 14, 2020, in
22 Washington, D.C., and the “December Demonstration,” which took place on
23 December 12, 2020, in Washington, D.C.
24          Beginning as early as December 2020, public communications from Proud
25 Boys organizers encouraged members of the Proud Boys to attend the January 6,
26 2021, demonstration in Washington, D.C. Such communications included messages
27 sent by the self-described chairman of the Proud Boys, Enrique Tarrio. For example,
28 on December 29, 2020, Tarrio posted a message on the social media site Parler about
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                        UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 3                                                5220
                                                                        SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
              Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 4 of 21




 1 the demonstration planned for January 6, 2021. Among other things, Tarrio
 2 announced that the Proud Boys would “turn out in record numbers on Jan 6th but
 3 this time with a twist… We will not be wearing our traditional Black and Yellow.
 4 We will be incognito and we will be spread across downtown DC in smaller teams.
 5 And who knows….we might dress in all BLACK for the occasion.” The statement
 6 about dressing in “all BLACK” is an apparent reference to dressing like the group
 7 known as “Antifa,” whom the Proud Boys have identified as an enemy of their
 8 movement and are often depicted in the media wearing all black to demonstrations.
 9 Defendant also commented on such plans to dress in disguise in the video message
10 that he posted online on January 4, 2021.
11          On January 6, 2021, Defendant and a group of people that hold themselves
12 out as Proud Boys were depicted on the east side of the U.S. Capitol. Consistent with
13 the directive issued by organizers of the Proud Boys, none of the men wore Proud
14 Boys colors of black and yellow, but were instead dressed “incognito.” Indeed,
15 Defendant dressed in all black, and he wore a tactical vest. As one of the leaders of
16 the group that day, he at times carried a bullhorn.
17          Defendant and other national organizers then led the group on a march along
18 public roadways to the west side of the Capitol. As shown below, Defendant (at right
19 below) can be seen marching with Proud Boy organizer, Joseph Biggs (at left below),
20 at the front of a group of individuals on Constitution Avenue, Northwest, in the area
21 around First Street, Northwest. The group was engaged in various chants and
22 response calls, including “F*** Antifa!” and “Whose streets? Our streets!”
23
24
25
26
27
28
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 4                                                 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
                Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 5 of 21




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
            Shortly before 1:00 p.m., Defendant and Biggs marched the group to a position
11
     near the pedestrian entrance to the Capitol grounds on First Street. The entrance was
12
     secured by a small number of U.S. Capitol Police, who stood behind a waist height metal
13
     barrier.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 5                                                  5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 6 of 21




 1
 2
 3
 4
 5
 6
 7
 8
 9
10          Shortly after that above image was captured on video, two men advanced

11 toward the waist-high metal gate. The crowd followed, and within minutes, the
12 crowd overwhelmed the U.S. Capitol Police officers seen at the top of the steps in
13 the image above. The crowd then advanced toward the U.S. Capitol.
14        After overwhelming the pedestrian gate near the Peace Monument and other

15 entrances, the crowd advanced on the U.S. Capitol where another line of U.S Capitol
16 Police and barricades attempted to stop the crowd from advancing to the walls of the
17 building. Additional people continued to arrive until an estimated thousands of
18 people had gathered in front of the Capitol on its west side. Defendant was among
19 the first to reach the police line in the west plaza of the Capitol.
20
21
22
23
24
25
26
27
28
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                           UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 6                                                   5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
                Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 7 of 21




 1          Defendant remained at or near the front of the crowd as Capitol Police attempted to
 2 reform a police line. Shortly thereafter, Defendant had a brief exchange with Robert
 3 Gieswein,1 who was among the first to enter the Capitol through a window that was broken
 4 by a person that has been identified as Proud Boy Dominic Pezzola.2
 5
 6
 7
 8
 9
10
11
12
13          Shortly after Defendant conferred with Gieswein and Pezzola, at approximately
14 2:00 p.m., rioters began forcing their way through, up, and over the barricades and
15 officers of the U.S. Capitol Police, and the crowd advanced to the exterior façade of the
16 building. Gieswein, Pezzola, and others made their way to an exterior window which they
17 broke using a riot shield and entered the Capitol building.
18
19
20
21
22
23          1
                On January 27, 2021, a federal grand jury sitting in the District of Columbia returned an
24 indictment charging Gieswein with violations of 18 U.S.C. §§ 1512(c)(2), 111(a)(1) and (b), 1361,
     2, and 1752(a)(1). United States v. Robert Gieswein, 21-cr-24 (EGS).
25
            2
26          On January 29, 2021, a federal grand jury sitting in the District of Columbia returned an
   indictment charging Pezzola with substantive violations of 18 U.S.C. §§ 231, 1361, 1512(c)(1)
27 and (2), and 1752, as well as conspiracy to commit violations of 18 U.S.C. § 231, for his
28 unlawful conduct at the Capitol on January 6, 2021, including the breaking of a window with a
   stolen Capitol Police riot shield. United States v. Dominic Pezzola, 21-cr-52 (TJK).
      MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                                 UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 7                                                          5220
                                                                                  SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
              Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 8 of 21




 1
 2
 3
 4
 5
 6
 7
 8
 9                                 Defendant Enters the Capitol
10
11          Rather than enter with Gieswein and Pezzola, Defendant was among those who
12 entered the Capitol building after rioters forced entry and pushed past Capitol Police
13 officers. Photographs and video also show that Defendant was near the front of the crowd
14 of rioters, who collectively approached, stood off against, and vastly outnumbered
15 Capitol Police.
16
17
18
19
20
21
22
23
24
25
26
27
28
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 8                                                 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
              Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 9 of 21




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19                        Subsequent Investigation of Defendant’s Role

20          Defendant was quickly identified as a participant in the riot, due to his
21 prominent position amongst the Proud Boys and the number of images of his likeness
22 published on the Internet. In investigating Defendant’s involvement on January 6,
23 2021, it quickly became apparent that he planned to participate in advance.
24 Defendant was an active poster on the social media site “Parler,” where he identified
25 himself as “Rufio Panman” and utilized the username “@REBELRUFIO”.
26          Defendant’s Parler posts prior to January 6, 2021, indicate that he and other
27 Proud Boys members were planning in advance to organize a group that would
28 attempt to overwhelm police barricades and enter the United States Capitol building.
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 9                                                  5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 10 of 21




 1 For example, on or about, December 27, 2020, NORDEAN posted the following
 2 message on his Parler page: “Anyone looking to help us with safety/protective gear,
 3 or communications equipment it would be much appreciated, things have gotten
 4 more dangerous for us this past year, anything helps.” The post then linked to a
 5 fundraising site called “Protective gear and communications by Rufio Panman.”
 6          On or about, January 4, 2021, Defendant posted a video which he captioned
 7 “Let them remember the day they decided to make war with us.” Screenshots taken
 8 from the video show NORDEAN and other Proud Boys dressed in tactical gear along
 9 with the phrase “Back the YELLOW,” which is a phrase commonly used to show
10 support for the Proud Boys.
11
12
13
14
15
16
17
18
19
20
21
            Also on or about, January 4, 2020, Defendant shared a post by a fellow
22
     Proud Boy leader, Individual A. Individual A posted a picture on Parler of himself
23
     and Defendant at a protest with the caption: “And fight we will.”
24
25
26
27
28
      MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 10                                                 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 11 of 21




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
            Also, on or about, January 4, 2021, Defendant posted a link that allowed users
12
     to access an episode of Defendant’s video podcast, “Rebel Talk with Rufio,” where
13
     Defendant interviewed Individual A about their participation in a rally in
14
     Washington, D.C., during which Individual A was stabbed, as well as other Proud
15
     Boys related matters. During that video, which is approximately 63 minutes long, the
16
     following statements were made:
17
                1. Defendant stated “People don’t understand the price that comes with
18
            being a Patriot these days.” Individual A agreed, stating: “This stuff is real.
19
            We are in a war.”
20
                2. Defendant stated that, as President of his local Proud Boys chapter, he
21
            has been telling his “guys” that they need to “make [themselves] an enemy of
22
            this corrupt system.” Defendant further stated: “The police are starting to
23
            become a problem.”
24
                3. Defendant lamented what he perceived “blatant, rampant voter fraud”
25
            in the Presidential election.” Defendant further stated that the perpetrators of
26
            voter fraud expected to be able to get away with it, because “they’re relying
27
            on complacency. I think they’re relying on the Facebook posts, and that’s all
28
            we’re going to do.”
      MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                           UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 11                                                   5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 12 of 21




 1              4. Defendant stated that he and the other Proud Boys were not going to
 2          be complacent. Rather, they were going to “bring back that original spirit of
 3          1776 of what really established the character of what America is. And it’s not
 4          complacency, it’s not low standards. It’s ‘this is how it’s going to be, and I
 5          don’t give a god damn.’”
 6              5. Defendant stated that voter fraud in the Presidential election had killed
 7          democracy and added, ominously “Democracy is dead? Well, then no peace
 8          for you. No democracy, no peace.”
 9              6. Individual A then stated, “We’re coming back. We’re coming to D.C.
10          and were going to take this country back. Your gifts, and your thoughts, and
11          your financial contributions will not go for nothing.”
12          On or about, January 5, 2021, the day before the riots, Defendant posted the
13 following statement: “It is apparent now more than ever, that if you are a patriot, you
14 will be targeted and they will come after you, funny thing is that they don’t realize
15 is, is we are coming for them.”
16          Defendant continued to post along these lines after participating in the
17 Capitol riot. On January 8, 2021, Defendant posted a picture of himself that was
18 taken on January 6, 2021, with the caption “Violent extremist,” apparently making
19 light of the public condemntation that he and the Proud Boys were receiving.
20
21
22
23
24
25
26
27
            On January 8, 2021, Defendant posted a photo on Parler, captioned “if you feel
28
     bad for the police, you are part of the problem. . .” apparently making light of the United
      MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                           UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 12                                                   5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
            Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 13 of 21




 1 States Capitol Police officer who was killed during the riot and the dozens of other
 2 officers who were injured by rioters because those officers used pepper spray in an
 3 attempt to contain the rioters.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
                                Search of Defendant’s Residence
18
19         On February 3, 2020, federal law enforcement officers executed a search

20 warrant at Defendant’s residence. Among the items recovered from the search
21 were:
22         1.     Proof of Defendant’s travel to Washington, D.C., during the time

23                period of the Capitol Riot;

24         2.     Defendant’s laptop computer and cellular telephone;

25         3.     Clothing and other items bearing Proud Boys’ logos and insignia;

26         4.     Clothing matching the photographs above taken on January 6, 2021;

27         5.     Ledgers, notebooks, and other records related to Proud Boys

28                operations;
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE
     U.S. v. NORDEAN (21-MJ-67) - 13                                                 5220
                                                                         SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
             Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 14 of 21




 1          6.     Digital camera with stored photographs;
 2          7.     Go Pro digital video camera with stored videos;
 3          8.     Radio system matching those seen in photographs taken on January 6,
 4                 2021, that was used by Proud Boys leaders to communicate with one
 5                 another; and
 6          9.     Valid, unsigned, U.S. Passport, issued to another individual with a
 7                 comparative likeness to Defendant. (The passport was recovered from
 8                 a bedside table along with a legitimate passport issued to Defendant’s
 9                 wife.);
10
11
12
13
14
15
16
17
18
19
20
21
22
23                                      ARGUMENT
24
            As a preliminary matter, the “rules concerning the admissibility of evidence
25
     in criminal trials do not apply to the presentation and consideration of information at
26
     the [detention] hearing.” 18 U.S.C. § 3142(f). The parties may proceed by way of
27
     proffer and hearsay is permitted. Id.; United States v. Smith, 79 F.3d 1208, 1210
28
      MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                           UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 14                                                   5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 15 of 21




 1 (D.C. Cir. 1996). Moreover, the United States is not required to “spell out in precise
 2 detail how the United States will prove its case at trial, nor specify exactly what
 3 sources it will use.” United States v. Martir, 782 F.2d 1141, 1145 (2d Cir. 1986);
 4 United States v. Williams, 798 F. Supp. 34, 36 (D.D.C. 1992). A pretrial detention
 5 hearing should not be used as a discovery device and cross-examination should be
 6 limited to the disputed issues, since the detention hearing is not to be turned into a
 7 mini-trial and is not to be used as a subterfuge to obtain discovery. Smith, 79 F.3d at
 8 1210; Williams, 798 F. Supp. at 36.
 9 1.       The United States’ Stated Bases for Detention
10          The United States seeks detention on a number of bases. First, the United
11 States seeks detention pursuant to 18 U.S.C. § 3142(f)(1)(A), because Defendant is
12 charged with a crime of violence. Felony destruction of government property is a
13 crime of violence. For purposes of the bail statute, as relevant to these offenses, a
14 crime of violence is defined as “an offense that has an element of the use, attempted
15 use, or threatened use of physical force against the person or property of another,” if
16 that crime is punishable by ten years or more in prison.               See 18 U.S.C.
17 § 3142(f)(1)(A) & 16. Destruction of Property, in violation of 18 U.S.C. § 1361
18 meets those requirements. It is punishable by ten years if the property damage was
19 greater than $1,000, and its elements include the use of physical force against the
20 property of another. See United States v. Khatallah, 316 F. Supp. 2d 207, 213
21 (D.D.C. 2018) (Cooper, J.) (holding that destruction of government property under
22 a substantially similar statute, 18 U.S.C. § 1363, satisfies the elements clause to be a
23 crime of violence). Defendant is properly charged with that offense, as noted above,
24 because the Proud Boys’ actions on January 6, 2021, appeared to have been
25 coordinated and Defendant spoke directly with Gieswein shortly before Pezzola and
26 Gieswein entered the Capitol Building through the exterior window broken by
27 Pezzola.
28
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                           UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 15                                                  5220
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
             Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 16 of 21




 1          The United States is also seeking detention pursuant to 18 U.S.C.
 2 § 3142(e)(3)(C), which provides a rebuttable presumption of detention if there is
 3 probable cause to believe that the defendant committed “an offense listed in section
 4 2332b(g)(5)(B) of title 18, United States Code, for which a maximum term of
 5 imprisonment of 10 years or more is prescribed,” and 18 U.S.C. § 3142(f)(1)(A)
 6 which authorizes a detention hearing under such circumstance upon motion by the
 7 United States. That rebuttable presumption applies to Defendant because 18 U.S.C.
 8 § 1361 is specifically enumerated in 18 U.S.C. § 2332b(g)(5)(B) and carries a
 9 maximum sentence of ten years in prison where, as here, damage or attempted
10 damage to property exceeds $1,000. The Complaint and Statement of Facts
11 establishes the probable cause to believe that Defendant committed this offense.
12          Once a rebuttable presumption is created, it imposes a burden of production
13 on the defendant to offer contrary credible evidence. See United States v. Alatishe,
14 768 F.2d 364, 371 (D.C. Cir. 1985). However, “[t]he presumption is not erased when
15 a defendant proffers evidence to rebut it; rather the presumption ‘remains in the case
16 as an evidentiary finding militating against release, to be weighed along with other
17 evidence relevant to the factors listed in § 3142(g).” United States v. Hir, 517
18 F.3d 1081, 1086 (9th Cir. 2008), (quoting United States v. Dominguez, 783 F.2d
19 702, 707 (7th Cir. 1986)); see also United States v. Ali, 793 F. Supp.2d 386, 387-88
20 (D.D.C. 2011); United States v. Bess, 678 F. Supp. 929, 934 (D.D.C. 1988) (“[The
21 presumption] is incorporated into the § 3142(g) factors considered by the court when
22 determining whether conditions of release can be fashioned or whether the defendant
23 must be detained pretrial.”).
24          The United States also seeks detention pending trial pursuant to 18 U.S.C. §
25 3142(f)(2)(A) because Defendant poses a serious risk of flight.
26
27
28
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 16                                                 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 17 of 21




 1 2.     The Bail Reform Act Factors All Favor Detention Given Defendant’s Risk
 2        of Flight and Danger to the Community
 3          There are four factors under Section 3142(g) that the Court should analyze in
 4 determining whether to detain the defendant pending trial: (1) the nature and
 5 circumstances of the offense charged; (2) the weight of the evidence against the
 6 defendant; (3) his history and characteristics; and (4) the nature and seriousness of
 7 the danger to any person or the community that would be posed by his release. As
 8 noted below, each of these factors weighs in favor of pretrial detention in this case.
 9        A. The Nature and Circumstances of the Offenses Charged Weigh in Favor of
10        Detention
11           The nature and circumstances of the charged offenses weigh heavily in favor
12 of detention. Defendant, a member of a right-wing militia, knowingly and willfully
13 participated in a riot that was designed to prevent the United States Congress from
14 certifying the results of the 2020 Presidential election. Not only did Defendant
15 participate in the riot, but his public statements indicate that he was part of the group
16 that helped plan how the Proud Boys would act during the riot. This was evidenced
17 on the ground, when Defendant spoke with Gieswein shortly before Pezzola and
18 Gieswein entered the Capitol Building through the exterior window broken by
19 Pezzola.
20           Words alone may never communicate the true nature of the crimes that were
21 carried out on January 6. It is an event that cannot be measured in the number dead,
22 injured, or wounded, but rather in the destabilizing effect that it has had on this
23 country. This destabilizing effect is precisely what Defendant envisioned when he
24 helped plan, helped lead, and participated in the Proud Boys’ participation in the riot
25 at the Capitol building.
26        B. The Weight of the Evidence Against the Defendant Weighs in Favor of Detention
27          The weight of the evidence against Defendant weighs strongly in favor of
28 detention. Dozens of videos and photographs exist to prove Defendant’s participation
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                            UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 17                                                   5220
                                                                            SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
             Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 18 of 21




 1 in the Capitol riot on January 6, 2021. The items seized from Defendant’s home on
 2 February 3, 2021, confirm Defendant’s identity in those photographs.
 3        C. The Defendant’s History and Characteristics Weigh in Favor of Detention
 4          As noted above, Defendant has, since at least 2018, been an active participant
 5 and leader in the Proud Boys. Defendant relished in the internet fame he earned after
 6 knocking out the counter-protester in Portland, Oregon, and he used that fame to
 7 leverage an interview on Alex Jones’ television show “InfoWars,” where Defendant
 8 actively recruited new members to join Proud Boys and participate in future acts of
 9 violence. This interview was later posted on YouTube where it could continue to be
10 viewed and utilized to recruit new members.
11
12
13
14
15
16
17
18
19
20
21        D. The Danger to the Community Created by Defendant’s Release, and the Risk
22           of Defendant’s Flight Both Weigh in Favor of Detention
23                 i.      Defendant Poses a Substantial Risk of Danger to the
24                         Community
25          Defendant poses a substantial risk of danger to the community if he is
26 released. Defendant believes that he and his fellow Proud Boys are “Patriots,” who
27 are going to “bring back that original spirit of 1776 of what really established the
28 character of what America is. And it’s not complacency, it’s not low standards. It’s
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 18                                                 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
             Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 19 of 21




 1 ‘this is how it’s going to be, and I don’t give a god damn.’” By his own admission,
 2 Defendant participated in the Capitol riot because he does not accept the result of the
 3 Presidential election, and has declared “No democracy, no peace.” Defendant stated,
 4 both before and after the riot, that the police—and those that support them—are part
 5 of the problem.
 6          There is no reason to believe that Defendant, or any of his Proud Boy
 7 associates, are any more interested in “complacency,” or any less interested in
 8 fomenting rebellion, than they were on January 5. If nothing else, the events of
 9 January 6, 2021, have exposed the size and determination of right-wing fringe groups
10 in the United States, and their willingness to place themselves and others in danger
11 to further their political ideology. Releasing Defendant to rejoin their fold and plan
12 their next attack poses a potentially catastrophic risk of danger to the community.
13                 ii.     Defendant Poses a Serious Risk of Flight
14          Defendant also poses a serious risk of flight. The United States is aware of
15 social media statements by Defendant indicating a desire to move and “start a new
16 life.” These statements, coupled with Defendant’s apparent possession of a valid,
17 U.S. Passport issued to someone else who bears some resemblance to Defendant,
18 create serious concerns about Defendant’s intentions had he not been arrested on
19 February 3. Were Defendant to obtain his release and acquire another such passport,
20 it would become exceedingly difficult to ensure his presence for trial.
21                                      CONCLUSION
22          There is no condition, or combination of release conditions, that could
23 guarantee both Defendant’s presence for trial and the safety of the community if he
24 is released. Further, all four of the Bail Reform Act factors weigh heavily in favor of
25 detention in this case. This case is being prosecuted by Assistant U.S. Attorneys
26 James B. Nelson and Jason McCullough of the District of Columbia. They are
27 primarily responsible for this case and have provided the factual information
28 included in this pleading.
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                          UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE
      U.S. v. NORDEAN (21-MJ-67) - 19                                                 5220
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
            Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 20 of 21




 1         WHEREFORE, the United States respectfully requests that the Court issue an
 2 Order granting the United States’ motion that the defendant be held without bond
 3 pending trial.
 4
           DATED this 5TH day of February, 2021.
 5
 6                                                 Respectfully submitted,
 7
                                                   BRIAN T. MORAN
 8                                                 United States Attorney
 9
10                                                 s/ Jehiel I. Baer
                                                   JEHIEL BAER
11
                                                   Assistant United States Attorney
12                                                 700 Stewart Street, Suite 5220
                                                   Seattle, WA 98101-1271
13
                                                   Telephone: (206) 553-4169
14                                                 Fax:           (206) 553-2502
                                                   E-mail:        Jehiel.Baer@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION                       UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE
     U.S. v. NORDEAN (21-MJ-67) - 20                                               5220
                                                                       SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
            Case 2:21-mj-00067-BAT Document 7 Filed 02/05/21 Page 21 of 21




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     MEMORADUM IN SUPPORT OF PRETRIAL DETENTION               UNITED STATES ATTORNEY
                                                                700 STEWART STREET, SUITE
     U.S. v. NORDEAN (21-MJ-67) - 21                                       5220
                                                               SEATTLE, WASHINGTON 98101
                                                                      (206) 553-7970
